FILED
                             NOT FOR PUBLICATION                            FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TIGRAN ALEXANIAN,                                No. 12-73946

               Petitioner,                       Agency No. A079-164-695

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Tigran Alexanian, a native and citizen of Albania, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of ineffective assistance of counsel. Singh v. Ashcroft, 367 F.3d 1182, 1185

(9th Cir. 2004). We deny the petition for review.

       The BIA did not abuse its discretion by denying for lack of prejudice

Alexanian’s untimely motion to reopen based on ineffective assistance of counsel.

See Serrano v. Gonzales, 469 F.3d 1317, 1319 (9th Cir. 2006) (“To assert a valid

due process ineffective assistance of counsel claim, a petitioner must demonstrate

prejudice; namely, he must show that he has ‘plausible grounds for relief.’”

(citation omitted)). At his final removal hearing, Alexanian had a full and fair

opportunity to correct his former attorney’s purported failure to include in his

asylum application an alleged incident of persecution that formed one of several

bases for the agency’s prior adverse-credibility determination underlying its denial

of relief. See Ramirez-Durazo v. INS, 794 F.2d 491, 500 (9th Cir. 1986)

(identifying no prejudice from an attorney’s alleged failure to illicit rehabilitative

testimony from the petitioners, where the hearing had given them “a full

opportunity to present their evidence”); see also Cortez-Pineda v. Holder, 610 F.3d

1118, 1125 n.8 (9th Cir. 2010) (“[O]nly one ground is necessary to support an

adverse credibility determination . . . .”).

       In light of this dispositive determination, the BIA did not need to reach

Alexanian’s remaining ineffective-assistance allegations. See Simeonov v.


                                               2                                 12-73946
Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies

are not required to make findings on issues the decision of which is unnecessary to

the results they reach.” (citation omitted)).

      We deny Alexanian’s request for oral argument. See Fed. R. App.

P. 34(a)(2)(B)-(C).

      We deny without prejudice Alexanian’s request for attorney fees under the

Equal Access to Justice Act. See 28 U.S.C. § 2412(d)(1)(A); Li v. Keisler,

505 F.3d 913, 917 (9th Cir. 2007) (order).

      PETITION FOR REVIEW DENIED.




                                            3                                12-73946